DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/22, and 4/24/20 are  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “power circuit” in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 14 contains the elements “a power circuit” however, this is not described in the specification nor included in the drawings, as explicitly stated in pg. 6, lines 11-14, the specification explicitly discloses how this is not in the drawings nor is it described in any detail.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-10, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dillig et al. (US 2013/0235618).

Regarding claim 1, 
Dillig discloses (Fig. 1):
A matrix converter (Fig. 1, 16, 18, 22) comprising: one or more current sensors (38, 50, and 60) structured to sense current flowing through the matrix converter (16, 18, 22, ¶0037, ¶0040, ¶0042); a matrix of switches (16, 22) including a number of solid state transistors (¶0035, IGBTS or integrated gate bipolar transistors); and a control circuit (C16, C22) structured to detect faults in power flowing through the matrix converter (16, 18, 22) based on the sensed current (¶0042-¶0044), to control the matrix of switches (16, 22) to drive an external device (14, ¶0035), and to control the matrix of switches (16, 22) to switch to prevent power from flowing internal to the matrix converter (turns off switches, and opens contacts 58 due to detection of a fault, ¶0041-¶0042), or external to the external device in response to detecting a fault in power flowing through the matrix converter (16, 18, 22, shuts off all transistors and opens contacts to stop power entering into motor, ¶0041-¶0042).

Regarding claim 2, 
Dillig discloses (Fig. 1):


Regarding claim 4, 
Dillig discloses (Fig. 1):
wherein control circuit is structured to control the matrix of switches (Fig. 1, 16, 22) to drive the external device (14) by controlling states of the number of solid state transistors (¶0035).

Regarding claim 5, 
Dillig discloses (Fig. 1):
wherein the number of solid state transistors (16, 22) includes at least one of an insulated gate bipolar transistor (IGBT) (IGBT, ¶0034-¶0035), a metal- oxide-semiconductor field-effect-transistor (MOSFET), or an integrated gate-commutated thyristor (IGCT).

Regarding claim 6, 
Dillig discloses (Fig. 1):
wherein one or more of the solid state transistors are composed of at least one of Silicon (Si) (¶0035), Silicon Carbide (SiC), or Gallium Nitride (GaN).

Regarding claim 7, 
Dillig discloses (Fig. 1):
wherein the control circuit (Fig. 1, C16, C22) is structured to control the matrix of switches (16, 22) to provide AC-AC conversion of power flowing through the matrix converter (16, 18, 22, ¶0034-¶0035).

Dillig discloses (Fig. 1):
wherein the external device is an electric motor (Fig. 1, 14, ¶0032).

Regarding claim 9, 
Dillig discloses (Fig. 1):
further comprising: a snubber circuit (Fig. 1, 40) structured to absorb energy and provide protection against voltage transients (filters voltage, ¶0038).

Regarding claim 10, 
Dillig discloses (Fig. 1):
wherein the matrix of switches (16, 22) includes a plurality of switches each including one of the number of solid state transistors (IGBT)  and a corresponding diode (freewheeling diode attached to each transistor S16 and S22, ¶0034-¶0035).

Regarding claim 12, 
Dillig discloses (Fig. 1):
wherein the control circuit (Fig. 1, C16, C22) is structured to control a subset of the plurality of switches (16 and 22) to switch to prevent power from flowing internal to the matrix converter (switches contactor, 58 to prevent power flowing into converter), or external to the external device (via turning switches S22 off) in response to detecting a fault in power flowing through the matrix converter (16, 18, 22, ¶0034-¶0035, ¶0041-¶0042).

Regarding claim 13, 

wherein the plurality of switches (16, 22) are at least 12 switches (converter, 16, has 6 switches, S16, and inverter, 22, has 6 switches, S22, ¶0034-¶0035).

Regarding claim 15, 
Dillig discloses (Fig. 1):
An electric motor (Fig. 1,1 4) and drive system (10) comprising: a power source (12); an electric motor (14); and the matrix converter (16, 18, 22) of any of claims 1-14 electrically connected between the power source (12) and the electric motor (14, elements 16, 18, and 22 are connected between 12 and 14, ¶0034-¶0035).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillig et al. (US 2013/0235618) in view of Inomata et al. (US 9,112,414).

Regarding claim 11,
Dillig discloses (Fig. 1):
wherein the plurality of switches (Fig. 1, 16, 22)


are bi-directional switches

However, Inomata teaches (Fig. 2A):
are bi-directional switches (Fig. 2A, Col. 5:38-49).

Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the inverter and converter system from Dillig that uses switches to control a motor (¶0034-¶0035) and utilize the bidirectional switches from Inomata which are also used in an inverter in a motor in order to control a matrix converter to let current go in both directions as taught by Inomata (Col. 5:21-61).  This would enable the system to have improved reliability by having mores witches for redundancy.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillig et al. (US 2013/0235618) in view of Juds (US 2006/0256470).

Regarding claim 3,
Dillig discloses the above elements from claim 1.
They do not disclose:
wherein the isolation switch is a clinch joint.

However, Juds teaches (Fig. 5):
wherein the isolation switch is a clinch joint (Fig. 5, 134, ¶0047).

.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sakakibara (US 2010246217) – power converting apparatus

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846